ClabK, C. J.,
dissenting: the majority opinion concedes that the facts recited in the evidence justified the “interpretation that the liquor bad been concealed for the benefit of the defendant, who no doubt with knowledge of the exact spot walked straight to it and took the vessel from the ground,” and bolds that “when the defendant thus acquired or took the liquor into bis possession, be 'received it’ in the sense in which that word is used in the statute,” citing authorities.
Mr. Lawrence Wakefield, the learned counsel for the defendant, in opening bis argument, stated that be bad intended to make an objection that the verdict was defective, but said that after examining the decision at this term in S. v. Brame, ante, 631, be found that be was cut off from that defense, and be did not argue it or present it, but based bis case entirely upon the ground that the word “receive” did not embrace this ease where the whiskey was not received from a third person directly, but was taken out of the ground. This was the only argument be made, and on that point, which the court bas held against him, be contended there “was no evidence to support the verdict.”
The proposition as to a defect in the verdict on which the court bases its opinion was not presented in the argument of counsel, nor does it appear in bis brief. Nor was sucb exception taken at the trial. Rule 31 of this Court, 174 N. C., at p. 834, provides that “no exception not set out or filed and made a part of the case and record shall be considered *750by this Court, other than exceptions to the jurisdiction, or because the complaint does not state a cause of action or motions in arrest for insufficiency of indictment.” There is no such exception nor such motion.
Further, if there had been such exception in the record, Rule 34, 174 N. C., at p. 837, provides: “Exceptions in the record not set out in appellant’s brief, or in support of which no reason or argument is stated or authority cited will be taken as abandoned by him.” On both these grounds the new trial should be refused. The rule and the practice are explicit. Furthermore, even if there had been such exception in the record, and this had been set out in plaintiff’s brief with authorities cited, and had been so argued, it should have been disregarded. In S. v. Hedgecock, ante, 714, in a unanimous opinion, it is said: “Chief Justice Ruffin, in S. v. Moses, 13 N. C., at p. 463, as far back as 1830, in reference to the act of 1811, ch. 809 (now C. S., 4623), said that it was ‘enacted that in all criminal prosecutions in the Superior Courts it shall be sufficient that the indictment contain the charge in a plain, intelligible, and explicit manner; and no judgment shall be arrested for or by reason of any informality or refinement, when there appears to be sufficient in the face of the indictment to induce the court to proceed to judgment.’ And he added these memorable words, which express the best judicial thought of his day, and which since has obtained everywhere: ‘This law was certainly designed to uphold the execution of public justice, by freeing the courts from those fetters of form, techni■cality, and refinement which do not concern the substance of the charge, and the proof to support it. Many of the sages of the law had before called nice objections of this sort a disease of the law and a reproach to the bench, and lamented that they were bound down to strict and precise precedents, neither more brief, plain, nor perspicuous than that which they were constrained to reject. In all indictments, especially in those for felonies, exceptions extremely refined, and often going to form only, have been, though reluctantly, entertained. We think the Legislature meant to disallow the whole of them, and only require the substance, that is, a direct averment of those facts and circumstances which constitute the crime, to be set forth.’ ”
But if, notwithstanding the requirements in Rules 31 and 34, and the provisions of C. S., 4623, and the decision of S. v. Brame, supra, and that there is nothing to contradict the evidence which the opinion in chief holds constituted a “receiving” of one quart of whiskey by the defendant, we must consider the alleged defect in the verdict, it cannot be sustained.
The second count in the indictment charged the defendant with “receiving at a point within the State at one time spirituous liquor in a quantity greater than one quart”; and in the third with “receiving at a *751point within the State, in one package, spirituous liquor in a quantity greater than one quart.” the evidence fully sustained the charge that the defendant did receive spirituous liquor in a quantity greater than one quart, and also with receiving it in .one package in a quantity greater than one quart. the verdict “We find the defendant guilty of receiving more than one quart of whiskey in 15 days” is certainly justified by the evidence, and in strict compliance with both of these counts in the indictment, for the defendant did receive it in a quantity greater than one quart, and be did receive it in one package. O. S., 3385, provides, in the very terms of this indictment, that it was “unlawful for the defendant to receive at one time, or in one package, within the State, spirituous liquor in a quantity greater than one quart.” that was what section 3385 forbade, and which the defendant did not contradict by evidence in any respect. It is true the words “in 15 days” were superadded, but as the evidence showed, it was “received at one time and in a quantity greater than a quart.” the addition of the words “within 15 days” are simply surplusage and nothing more. Utili non per inutile vitiatur.
If the defendant bad received it in smaller quantities, blit so that the aggregate amount would be more than one quart within 15 days, be would have been guilty, but that was not charged, and the evidence proved that be did receive the whiskey in a quantity greater than one quart, and in one package. Therefore, the finding that the defendant received more than a quart in 15 days was not a matter of which the defendant could complain. According to the evidence, be got the quart as be was charged with doing, and at one time, and the finding that be got the quart within the State within 15 days could in no wise affect the verdict to bis detriment.
In S. v. Brame, ante, 631, the jury returned the verdict that the defendant was “guilty of receiving more liquor than allowed by law,” and Stacy, J., speaking for a unanimous Court, held that “viewing the trial in its entirety, as disclosed by the record, we think it is clear that the verdict rendered amounts to a conviction of the defendant of having violated C. S., 3385: ‘It is unlawful for any person, firm, or corporation, at any one time or in any one package, to receive at a point within the State of North Carolina for bis own use, or for the use of any firm, person, or corporation, or for any other purpose whatever, any spirituous or vinous liquors or intoxicating bitters in a quantity greater than a quart, or any malt liquors in a quantity greater than 5 gallons.’ ” that case covers this as a glove covers a band. How could it prejudice the defendant to find that be did the unlawful act in 15 days, when the uncontradicted evidence is that be did it in one day, at one time, and the court has held that the manner in which be acquired that quart was a “receiving” in law. If done in one day, it was done “within 15 days.”
*752It is said in S. v. Brame, supra, that the “chief purpose and primary object (of this section 3385) was to prohibit the receipt by any person, firm, or corporation, at any one time or in any one package, of any spirituous or vinous liquors in a quantity greater than one quart or any malt liquors in a quantity greater than 5 gallons.” That is what the evidence in this case, which the defendant did not contradict, clearly proved, and it is within the scope and purpose of C. S., 3385, and within the terms of the indictment.